977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James A. BUNCH, Jr., Plaintiff-Appellant,v.Aaron J. JOHNSON;  Gary T. Dixon;  Talmadge Barnett;  HarryAllsbrook;  Marvin Sparrow;  North Carolina Prisoner LegalServices, Incorporated;  American Civil Liberties Union;University of North Carolina Law School;  Officer Callahan;Chaplain Stevenson;  Medical Staff at Odom CorrectionalCenter;  Bobby Howell;  Assistant Superintendent Lamm;Staff Member Asbil, Defendants-Appellees.
No. 92-6750.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1992.Decided Sept. 28, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, No. CA-91-764-CRT-F;  James C. Fox, Chief District Judge.
James A. Bunch, Jr., appellant pro se.
E.D.N.C.
DISMISSED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James A. Bunch, Jr. appeals the district court's order dismissing some of the claims in his 42 U.S.C. § 1983 (1988) action.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.